Order entered December 6, 2012




                                               In The
                                     Court of Ztppealo
                           f iftb riisstritt of TexaoatOatta5

                                       No. 05-12-01313-CV

                              INSURANCE ALLIANCE, Appellant

                                                  V.

                        LAKE TEXOMA HIGHPORT, LLC, Appellee

                       On Appeal from the 397th Judicial District Court
                                   Grayson County, Texas
                            Trial Court Cause No. 08-0604-397

                                             ORDER

       The Court has before it court reporter Paula Thomas's December 3, 2012 request for an

extension of time to file the reporter's record. We GRANT the request and ORDER Ms.

Thomas to file the reporter's record within fourteen days of the date of this order.




                                                        MOLLY F
                                                        JUSTICE